SHAREHOLDER AGREEMENT

THIS SHAREHOLDER AGREEMENT (the “Agreement”) is made and entered into this 23rd
day of February 2006, by and among Tunex International, Inc., a Utah corporation
(the “Company”), Michael Woo (“Woo”), and Edward Dallin Bagley (“Bagley”).

RECITAL

In consideration of the agreement of the Company to enter into the Stock
Purchase Agreement of even date herewith (the “Purchase Agreement”) and sell to
Woo shares of the Company’s common stock representing a majority of the issued
and outstanding shares, and in consideration of the agreement of Bagley, as the
majority shareholder of the Company prior to the date of this Agreement, not to
object to the sale and purchase of Company common stock under the Purchase
Agreement, and for purposes of protecting the holders of the Company’s common
stock from excessive dilution or impairment of the value of their investment,
the Company, Woo, and Bagley have determined that it is in their respective
interests to enter into this Agreement limiting certain actions of the Company
during the term of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals, the terms of which
are incorporated herein and made a part hereof, the parties hereto agree as
follows:

1.      After giving effect to the transaction contemplated the Purchase
Agreement and excluding any common stock issued or issuable on common stock
equivalents outstanding as of the day immediately preceding the date of this
Agreement, the Company shall not issue more than 3,600,000 shares of common
stock, including common stock equivalents issued on or after the date of this
Agreement, during the period commencing on the date of this Agreement and ending
on the earlier of (a) the date that is two years following the date of this
Agreement, and (b) the date that is one-year following the date of the Company’s
acquisition by merger, consolidation, stock exchange, or purchase of assets, of
a business or businesses with total assets (as determined in accordance with
generally accepted accounting principles in the Untied States) of at least
$3,500,000 (the “Restricted Period”). For purposes of this Agreement, the term
“common stock” means the common stock, par value $0.001, of the Company as
constituted in the Company’s Articles of Incorporation, as amended, in effect on
the date of this Agreement and any replacement, substitution, or variation
thereof adopted by amendment of the Company’s Articles of Incorporation. For
purposes of this Agreement, the term “common stock equivalent” means (x) any
series, sub-series, class, or sub-class of the capital stock of the Company
(whether now existing or hereafter authorized) that is convertible or redeemable
for common stock of the Company (y), any debt or other instrument that is
convertible or redeemable for common stock of the Company, and (z) any option,
warrant, or other right to purchase or acquire any shares of the common stock of
the Company.

2.      During the Restricted Period the Company shall not approve or effect any
reverse stock split or share consolidation, or any stock split or share
dividend, or any recapitalization of the common stock.

--------------------------------------------------------------------------------



3.      Each of Woo and Bagley covenant and agree that during the Restricted
Period each will not vote his shares of common stock or take any other action,
directly or indirectly, alone or in conjunction with others, that would cause
the Company to issue any shares, other securities, or instruments, or take any
other action that would breach the restrictions set forth in Section 1 or 2,
above.

4.      The rights and obligations of the parties hereunder shall inure to the
benefit of and be binding on their successors and assigns.

5.      Any party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement.

6.      This Agreement shall be governed by the laws of the state of Utah. All
parties and signatories to this Agreement, in both their individual and
representative capacities, do hereby consent to personal jurisdiction within the
state of Utah and waive any and all rights to dispute personal jurisdiction in
the event any dispute or disagreement arises as a result of this Agreement. All
parties, for their mutual convenience, and recognizing that this provision is a
condition precedent to the Company entering into this Agreement, hereby consent
and agree to institute any legal action that may arise as a result of this
Agreement only in a state or Federal court sitting in Salt Lake County, Utah.

7.      Each of the parties acknowledges that any remedy at law for breach of
Sections 1, 2, or 3 would be inadequate, acknowledges that the other parties
would be irreparably damaged by an actual or threatened breach thereof, and
agrees that any non-breaching party shall be entitled to an injunction
restraining the other party or parties from any actual or threatened breach of
Sections 1, 2, or 3 as well as any further appropriate equitable relief without
any bond or other security being required. In addition to the foregoing, each of
the parties hereto shall be entitled to any remedies available at law or in
equity with respect to the breach of the terms of this Agreement by the other
party or parties. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement the prevailing party shall be entitled to
reasonable attorney’s fees and costs in addition to any other relief to which
such party may be entitled.

8.      This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

[Signatures on next page.]

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement and made it
effective as of the day and year first set forth above.

TUNEX INTERNATIONAL, INC.

By: /s/ Nick Butterfield Nick Butterfield, President

WOO


/s/ Michael Woo Michael Woo


BAGLEY


/s/ Edward Dallin Bagley Edward Dallin Bagley

3

--------------------------------------------------------------------------------